DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of patent 10,076,630.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of patent 10,525,229.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 104, 6-7, 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochman et al. (US 2002/0016567, hereinafter Hochman).

Hochman discloses an anesthetic administration device comprising 10 a regional anesthetic needle 17 (fig. 1, [0048], [0050]), an infusion device 90 in fluid communication with the regional anesthetic needle via a feed tube 14, wherein the infusion device comprises an anesthetic flow device capable of generating forward, and optionally backward, flow of local anesthetic through the regional anesthetic needle (injection, aspiration [0048], [0050), and a pressure sensor [0074], a controller 18 that comprises an actuator switch configured to activate forward flow and backwards flow through needle ([0050], [0101]), and wherein the actuator switch is positioned such that it may be operated by hand (fig. 1, [0050]). Hochman discloses a first switch 18 capable 
However, although Hochman fails to explicitly teach that the actuator switch is a stand alone unit is constructed separately from the regional anesthetic needle and feedtube, it would have been obvious to provide separate such a stand alone unit constructued separately since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v Erlicnran, 168 USPQ 177, 179).

Claims 5, 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hochman et al. (US 2002/0016567, hereinafter Hochman) and further in view of Banko (US 3,920,014).

The Hochman discloses the apparatus as claimed but fails to disclose wherein the one or more actuator switches operate in a first position that activates forward flow of the local anesthetic through the regional anesthetic needle, and a second position 
Banko discloses a drug delivery device comprising a switch configured to change the direction of flow of a fluid when the position of the switch is changed (col. 10 lines 6- 20, ready, operate and reverse modes, col. 4 lines 29-44).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of the Burkinshaw and Hulvershorn combination by providing a switch, as disclosed by Banko, for the purpose of enabling removing blockage from a supply line (col. 10 lines 6-20).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793